PER CURIAM.
Having considered appellant’s response to this court’s order to show cause why the appeal should not be dismissed, the appeal from the December 18, 1996, order denying appellant’s motion to set aside the final judgment rendered in case no. 95-822-CA-01 below is dismissed for lack of jurisdiction because the notice of appeal was not timely filed. See Fla. R.App. P. 9.130( b). The appeal shall continue as to all other orders being appealed.
BARFIELD, C.J., and WOLF, J., concur.
JOANOS, J., dissents.